In his motion for rehearing appellant lays much stress on the failure of the original opinion to consider his Bill of Exception No. 5, which is as follows:
"Be it remembered that on the trial of the above entitled and numbered cause, it is shown from the evidence on the trial herein that the authority had previous knowledge of all the matters and things testified to prior to the time of the said alleged confession, and defendant tenders this his bill of exception No. 5."
The foregoing bill is qualified by the court as follows: "Nonie Dobbs had given the officers some information concerning the offense, but he did not give the location of the property. The defendant gave them that information. See early part of re-direct examination of witness J. L. McCollum, S. F. page 9." Counsel accepted the bill with this qualification and, thereby, is bound by it.
The sheriff had testified as to the statement made by appellant while in jail. He asserted that such statement lead him direct to the stolen goods, and that they were recovered as a result thereof. It is true that a deputy sheriff had previously testified on the subject and the writer is unable to say that his evidence contradicts that of the sheriff in any respect. By no reasonable interpretation of the deputy's testimony can we *Page 114 
eliminate positive contradictions of his own statements on the subject. He saiys, in one place, I "knew before Jerry Ray Crocker told us where it was." Again, "No sir, Dobbs hadn't told us two days ahead of that, it was all told the same day. Dobbs told us where it was first." Again, he states, "Dobbs said he could not tell us where it was, no sir, he didn't know, so he said."
On re-direct examination he stated, "Nonie Dobbs said he didn't know the exact location of this property. Jerry Ray Crocker told us where they had this stolen stuff hidden part of the time."
The judge who heard the evidence is probably in better position to reconcile the conflicting statements of the witness, of which the foregoing is only a sample, and he definitely did so in qualifying the bill. If appellant disagreed with such qualification he should have excepted to it at the time. Having failed to do so, the bill is before us with the qualification contrary to the contention as argued in the motion for rehearing.
The bill was not considered in the original opinion because it does not comply with the rules. While this court may interpret the bills in the light of the statement of facts, and it is often necessary to have the statement of facts in order to consider the bills, still, it is always necessary that the bills point out the evidence which the appellant seeks to exclude. Bill No. 5 wholly fails to do that and properly was not considered.
The motion for rehearing is overruled.